On March 13,1997, it was the judgment of the Court that the defendant be and is hereby sentenced to the State Prison in Deer Lodge, Montana, for a period of thirty (30) years, none of this time is to be suspended. In addition, the Court finds that the parole eligibility of this defendant shall be restricted, and that the defendant shall not be eligible for parole for the first fifteen (15) years of this sentence as authorized under M.C.A. 46-18-202(2). This sentence, to be served, is consecutive to the defendant’s December, 1995 sentence for Domestic Abuse.
*108DATED this 10th day of November, 1997.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by attorney Art Thompson. The state was represented by Valerie Wilson, Jefferson County Attorney.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips
The Sentence Review Board wishes to thank Art Thompson for representing Richard Blythe in this matter and Valerie Wilson for representing the State.